Brooke, J.
(after stating the facts). There are 18 assignments of error. The first two relate to the ruling of the court in permitting the witness Martin to answer the question, “I will ask you whether or not you found thése revolvers there?” and in compelling the defendant Cona to answer the question, “And they are your guns, aren’t they?” It is urged on behalf of defendant that the seizure of the revolvers in question was in violation of the Federal Constitution, citing Weeks v. United States, 232 U. S. 383 (34 Sup. Ct. 344). A reading of the opinion in that case makes it apparent, that the principles there announced and relied upon by the defendant are not applicable in the case at bar. People v. Adams, *652176 N. Y. 851 (68 N. E. 636, 63 L. R. A. 406, 98 Am. St. Rep, 675); Smith v. Jerome, 47 Misc. Rep. 22, 93 N. Y. Supp. 202. In the latter case it is said:
“The police have the power and it is also their duty to search the person of one lawfully arrested, and also the room or place in which he is arrested, and also any other place to which they can get lawful access, for articles that may be used in evidence to prove the charge on which he is arrested.”
The third assignment is based upon the ruling of the court in requiring the defendant to answer the question, “Now since you have been in Detroit have you had any other trouble with the officers, the police officers?” We are of opinion that the defendant having offered himself as a witness in his own behalf could be interrogated as to his former convictions, and the question objected to was, as shown by the testimony quoted, simply preliminary to that investigation.
Assignments of error 4, 5, 6, 7, 8, and 9 refer to alleged improper argument made by the prosecuting attorney on behalf of the people. That argument has been set out in the statement of facts. Defendant bases these exceptions upon the cases of People v. Quick, 58 Mich. 321 (25 N. W. 302); People v. Treat, 77 Mich. 348 (43 N. W. 983) ; People v. Lieska, 161 Mich. 630 (126 N. W. 636); People v. Huff, 173 Mich. 620 (139 N. W. 1033). There can be no difference of opinion as to the ruling announced in these cases. It is the duty of the prosecutor to protect the innocent as well as to pursue the guilty and to maintain an impartial attitude in the conduct of his case. But this court has never held that it is improper for the prosecutor to comment upon the testimony in the case and to draw warrantable inferences therefrom. People v. Winslow, 39 Mich. 505; Driscoll v. People, 47 Mich. 413 (11 N. W. 221); People v. Welch, 80 Mich. *653616 (45 N. W. 482) ; People v. Hess, 85 Mich. 128 (48 N. W. 181) ; People v. Tubbs, 147 Mich. 1 (110 N. W. 182).
In the sixth assignment of error a further complaint is made of the language of the trial judge in admonishing counsel for defendant in these words:
“Now, listen; no more interruptions. Take your exceptions to his argument if you have got any to make. He didn’t interrupt you. Let him finish.”
That portion of the argument of the prosecutor set out in the statement of facts indicates very frequent interruptions on the part of defendant’s counsel and may be held to justify the statement by the court. A similar remark by the court in the case of People v. Ecarius, 124 Mich. 616 (83 N. W. 628), was held to be insufficient upon which to order a new trial.
Assignments of error numbers 10 to 13, inclusive, are based upon alleged erroneous instructions to the jury. No requests to charge were preferred on behalf of the defendant. A careful examination of the charge convinces us that the rights of the defendant were carefully guarded by the court. At the conclusion of the charge the court inquired of counsel for defendant if there was anything further he desired to have him charge, to which counsel responded: “That is all, your honor; thank you.”
Error is assigned upon the refusal of the court to grant a new trial because of newly discovered evidence. We have examined the affidavits filed in support of that motion. They are all dated more than two months after the date of the homicide. Affidavits filed by the prosecution in opposition to the motion cast doubt upon some of the statements contained in the affidavits filed upon the part of the defense. In view of the positive identification of the defendant by Officer Raedle and the fact that he was seen in the vicinity of the scene of the crime within a few min*654utes of the commission thereof, we cannot say that the trial judge abused his discretion in declining to grant the motion.
The conviction is affirmed.
McAlvay, C. J., and Kuhn, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.